Exhibit 10.7

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (the “Amendment”) is entered into
as of July 31, 2015 by and between OXiGENE, Inc., a Delaware corporation,
(the “Company”), and Dr. William Schwieterman, an individual (the “Executive”).

W I T N E S S E T H :

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated May 12, 2015 (the “Employment Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
with respect to the tax treatment of the compensation to be paid to the
Executive, as specified herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Employment Agreement is amended as follows:

1. Section 7.2 of the Agreement is hereby amended by adding the following new
sub-clause (d):

“(d) the Gross Up (as defined in Section 8), for the calendar year in which the
termination of employment occurs.”

2. Section 7.3 of the Agreement is hereby amended by adding the following new
sub-clause (e):

“(e) the Gross Up for the calendar year in which the termination of employment
occurs.”

3. Section 7.4 of the Agreement is hereby deleted and replaced in its entirety
with the following:

“7.4 The payments described in Sections 7.2(b), (c) and (d) and 7.3(b), (c),
(d) and (e) shall be paid or commence, subject to Section 19 below, within
ninety (90) days of Executive’s termination of employment, provided that prior
to the expiration of the ninety (90) day period, Executive has delivered to the
Company a general release of claims in a form acceptable to the Company and the
release has become enforceable and irrevocable. If the ninety (90) day period
begins in one tax year and ends in the following tax year, the payments will
commence in the following tax year. In all cases, the first payment will include
all amounts that would have been paid to Executive under Sections 7.2(b),
(c) and (d) and Sections 7.3(b), (c), (d) and (e) between the date the
termination of Executive’s employment became effective and the first payment
date.



--------------------------------------------------------------------------------

4. Section 8 (titled “Taxes”) of the Agreement is hereby deleted and replaced in
its entirety with the following:

“Any amounts or benefits payable or provided to Executive under this Agreement
shall be paid or provided to Executive subject to all applicable taxes required
to be withheld by the Company pursuant to relevant federal, state and/or local
law. Executive shall be solely responsible for all taxes imposed on Executive by
reason of his receipt of any amounts of compensation or benefits payable
hereunder. The Company makes no representation, warranty or promise regarding
the tax treatment of any payment or benefit provided to Executive.
Notwithstanding the foregoing, to the extent that the provision of any in-kind
benefit or reimbursement by the Company of any of Executive’s living or travel
expenses constitute taxable income (the “Taxable Benefits”) to the Executive
under the laws of the United States, then the Company shall pay to the Executive
an amount (the “Gross Up”) to compensate the Executive for the economic cost of
the federal, state and local income and payroll taxes payable with respect to
the Taxable Benefits. The calculation of the amount of the Gross Up shall insure
that, after payment by the Executive of the federal, state and local income and
payroll taxes with respect to the Taxable Benefits and the Gross Up, the
Executive will be in substantially the same economic position after all taxes as
if the Taxable Benefits were not includable in income. For purposes of
determining the amount of the Gross Up, the Executive shall be deemed to pay
federal, state and local income and payroll taxes at the highest marginal rate
of taxation in the calendar year in which Executive received the Taxable
Benefits. The Gross Up will be paid no later than December 31 of the year in
which the Executive received the Taxable Benefits. Except as otherwise provided
for in this Agreement, Executive must be employed as of the payment date in
order to receive the Gross Up.”

5. The parties expressly acknowledge and agree that this Amendment constitutes a
modification of the Employment Agreement by written agreement executed by the
parties, as permitted by Section 12 of the Employment Agreement.

6. Except as specifically modified herein, the terms of the Employment Agreement
shall remain in full force and effect. It is understood and agreed that this
Amendment to the Employment Agreement shall become part of the Employment
Agreement and shall be a binding agreement upon execution by the parties.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, OXiGENE and Executive have caused this Amendment to be
executed as of the date first above written.

 

OXiGENE, INC.     DR. WILLIAM SCHWIETERMAN By:  

/s/ Frederick W. Driscoll

   

/s/ William D. Schwieterman

  Name:   Frederick W. Driscoll       Title:   Chairman of the Board    